                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                            5:17-CV-219-RJC

 KIMBERLY TRIPLETT,                   )
                                      )
       Plaintiff,                     )
                                      )
 v.                                   )
                                      )
                                                           ORDER
 NANCY A. BERRYHILL,                  )
 Acting Commissioner of Social        )
 Security,                            )
                                      )
       Defendant.                     )
 ____________________________________ )



      THIS MATTER comes before the Court on the parties’ cross Motions for

Summary Judgment, (Doc. Nos. 12, 15); and the parties’ briefs and exhibits in

support. The motions are ripe for adjudication.

I.    BACKGROUND

      A. Procedural Background

      Kimberly Triplett (“Plaintiff”) seeks judicial review of Nancy A. Berryhill’s

(“Defendant” or “Commissioner”) denial of her social security claim. Plaintiff filed

an application for Disability Insurance Benefits under Title II of the Social Security

Act (“SSA”) on June 7, 2013, alleging a disability onset date of January 1, 2013.

(Doc. Nos. 11 to 11-1: Administrative Record (“Tr.”) 19). Her application was denied

first on October 10, 2013, (Tr. 103), and upon reconsideration on January 13, 2014.

(Tr. 109). Plaintiff filed a timely request for a hearing on January 31, 2014, (Tr.



                                           1
109), and an administrative hearing was held by an administrative law judge

(“ALJ”) on November 12, 2015. (Tr. 37, 119).

      Following this hearing, the ALJ found that Plaintiff was not disabled under

the SSA. (Tr. 16–36). Plaintiff requested a review of the ALJ’s decision, but the

Appeals Council denied Plaintiff’s request for a review. (Tr. 1). After having

exhausted her administrative remedies, Plaintiff now seeks judicial review of

Defendant’s denial of her social security claim in this Court.

      B.     Factual Background

      The question before the ALJ was whether Plaintiff was disabled under

Sections 216(i) and 223(d) of the SSA. (Tr. 19). To establish entitlement to benefits,

Plaintiff has the burden of proving that she was disabled within the meaning of the

SSA.1 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that her

disability began on January 1, 2013 due to a combination of physical and mental

impairments.2

      After reviewing Plaintiff’s record and conducting a hearing, the ALJ found

that Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 31–32). In

reaching his conclusion, the ALJ used the five-step sequential evaluation process



1 Under the SSA, 42 U.S.C. § 301, et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than
12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
2 These impairments were diabetes, neuropathy, pleurisy, severe chronic obstructive

pulmonary disease (“COPD”), and insomnia. (Tr. 19, 173, 193).


                                           2
established by the Social Security Administration for determining if a person is

disabled. The Fourth Circuit has described the five-steps as follows:

      [The ALJ] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to her past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able

to perform other work in the national economy despite her limitations. See id.; see

also 20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to

prove at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”). In this case, the ALJ determined at the fifth

step that Plaintiff was not disabled. (Tr. 31–32).

      In reaching his decision, the ALJ first concluded at steps one through three

that Plaintiff was not employed, that she suffered from severe physical and mental

impairments,3 and that her impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. 21–27). Therefore, the

ALJ examined the evidence of Plaintiff’s impairments and made a finding as to

Plaintiff’s Residual Functional Capacity (“RFC”). The ALJ found that Plaintiff has



3The ALJ concluded that Plaintiff has the following severe impairments: diabetes
mellitus, neuropathy, COPD, and depression. (Tr. 21).
                                           3
“the [RFC] to perform a full range of light work . . . except she can frequently climb,

balance, stoop, crouch, kneel and/or crawl. She must avoid concentrated exposure

to dust, fumes, and gases.” (Tr. 27). Having established Plaintiff’s RFC, the ALJ

concluded that Plaintiff could not perform the work in which she had previously

been employed. (Tr. 30). Therefore, the ALJ proceeded to the fifth and final step of

the process: determining whether, given the limitations embodied in her RFC,

Plaintiff could perform any work that existed in significant numbers in the national

economy. (Tr. 31–32). To make that determination, the ALJ relied on the

testimony of a Vocational Expert (“VE”). The VE testified that Plaintiff could

perform three representative occupations that exist in significant numbers in the

national economy: “marker,”4 “router,”5 and “sales attendant.”6 (Tr. 31). All of

these jobs involve “light exertion” according to the DOT.7 The ALJ accepted the




4 DOT 209.587-034, 1991 WL 671802.
5 DOT 222.587-038, 1991 WL 672123.
6 DOT 299.677-010, 1991 WL 672643.
7 Light work is defined as follows:


      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds. Even
      though the weight lifted may be very little, a job is in this category when
      it requires a good deal of walking or standing, or when it involves sitting
      most of the time with some pushing and pulling of arm or leg controls.
      To be considered capable of performing a full or wide range of light work,
      you must have the ability to do substantially all of these activities. If
      someone can do light work, we determine that he or she can also do
      sedentary work, unless there are additional limiting factors such as loss
      of fine dexterity or inability to sit for long periods of time.

20 C.F.R. § 404.1567.


                                           4
VE’s testimony and concluded that Plaintiff’s impairments did not prevent her from

working; consequently, Plaintiff’s application for Title II benefits was denied. (Tr.

31–32).

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled her lawful

duty in her determination that Plaintiff was not disabled under the SSA. See 42

U.S.C. §§ 405(g) and 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34

(4th Cir. 1992) (per curiam). The district court does not review a final decision of

the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986);

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d

773, 775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner]

as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §

405(g). In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence”

has been defined as being “more than a scintilla and [do]ing more than creat[ing] a

suspicion of the existence of a fact to be established. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”



                                           5
782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also

Seacrist v. Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is

the responsibility of the [Commissioner] and not the courts to reconcile

inconsistencies in the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the

Commissioner, assuming the Commissioner’s final decision is supported by

substantial evidence. Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795

F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the reviewing

court disagrees with the outcome–so long as there is “substantial evidence” in the

record to support the final decision below. Lester v. Schweiker, 683 F.2d 838, 841

(4th Cir. 1982).

III.   DISCUSSION

       Plaintiff alleges that the ALJ failed to (1) perform a function-by-function

assessment of Plaintiff’s ability to stand and walk, and (2) perform a proper

treatment compliance analysis as outlined in 20 C.F.R. § 404.1530 and as a result,

failed to adequately account for Plaintiff’s COPD symptoms in her RFC. The Court

agrees with Plaintiff’s first allegation of error, and therefore, remands on this basis.

       Plaintiff argues that the ALJ failed to provide a logical bridge between the

evidence and his conclusion that Plaintiff could perform the standing and walking

requirements of light work. The Court agrees.




                                             6
      According to Social Security Ruling 96-p, ALJs must assess a claimant’s

work-related abilities on a function-by-function basis and include a narrative

discussion explaining how the evidence supports each conclusion, citing specific

medical facts and nonmedical evidence. SSR 96-p, 1996 WL 374184, at *1, *7.

Additionally, an ALJ must provide “a narrative discussion describing how the

evidence supports” his “explanation of the varying degrees of weight he gave to

differing opinions concerning [the claimant's] conditions and limitations.” Monroe

v. Colvin, 826 F.3d 176, 190 (4th Cir. 2016) (internal citation and quotation marks

omitted). When a narrative discussion is missing, and a meaningful factual

development is lacking, district courts may not mine facts from the record to later

construct a logical bridge. Marshall v. Colvin, No. 3:14-CV-00608, 2016 WL

1089698, at *2 (W.D.N.C. Mar. 21, 2016) (citing Brown v. Colvin, No. 14-2106, 2016

WL 502918, at *2 (4th Cir. Feb. 9, 2016)). There is no per se rule requiring remand

for failure to perform an explicit function-by-function analysis; rather, “remand may

be appropriate . . . where an ALJ fails to assess a claimant's capacity to perform

relevant functions, despite contradictory evidence in the record, or where other

inadequacies in the ALJ's analysis frustrate meaningful review.” Mascio v. Colvin,

780 F.3d 632, 636 (4th Cir. 2015).

      Here, the Court finds that this case presents a classic example of an ALJ

failing “to assess a claimant’s capacity to perform relevant functions, despite

contradictory evidence in the record.” Mascio, 780 F.3d at 636. At her hearing,

Plaintiff testified that she experiences constant neuropathy in her feet upon weight



                                           7
bearing that causes her to lose balance and requires her to sit down to relieve the

burning sensations. (Tr. 47). Furthermore, she testified that she is only able to

stand for about four minutes and walk for a few steps at a time before needing to

take a break. (Tr. 50). While the Court notes that there does seem to be conflicting

evidence in the record that contradicts Plaintiff’s testimony,8 the Court is prohibited

from mining the record to build a consistent narrative that supports the ALJ’s

determination. Marshall, 2016 WL 1089698, at *2. But on the flip side, the Court

notes that there is also evidence in the record that supports Plaintiff’s testimony. 9

The Court is at a loss for how to synthesize the record evidence with the ALJ’s

findings; this is because the ALJ failed to construct a logical bridge from the

evidence regarding Plaintiff’s ability to stand and walk (both her personal

testimony and record medical evidence) and his conclusion that she is able to

perform work which requires her to be on her feet six hours of an eight-hour work

day, see 20 C.F.R. § 404.1567(b) (articulating the demands of light work). Monroe,

826 F.3d at 189 (noting that an ALJ must “‘build an accurate and logical bridge

from the evidence to his conclusion’ that [the claimant’s] testimony was not

credible” (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000))).



8 Dr. Girmay, who performed two consultative examinations on Plaintiff, reported
that Plaintiff could walk 100 feet. (Tr. 24, 328–30).
9 (See, e.g., Tr. 243 (record from Helping Hands Clinic (“HHC”) from 2012 noting that

“she is experiencing burning of extremities” and that “[h]er main issue is the
continued burning in her feet at night and some during the day”); Tr. 273 (HHC note:
“States when she wears tennis shoes instead of flip flops she has blisters form on the
bottom of her feet.”); Tr. 300 (HHC Note: “Chronic Problems: Neuropathy due to
secondary diabetes”); Tr. 283 (HHC note: “neuropathy is worsening”); Tr. 329 (Dr.
Girmay’s physical assessment notes: “severe peripheral neuropathy”)).
                                           8
      In Mascio, the Fourth Circuit found that an ALJ fails to adequately explain

his decision where he states that the claimant’s testimony generally is not credible

and subsequently credits some testimony by including limitations in the RFC, but

not other testified-to limitations without explanation:

      Yet in determining Mascio's residual functional capacity, the
      ALJ chose to credit some, but not all, of her statements.
             For example, Mascio testified that “she cannot walk more than
      about 100 feet, can stand for only 30 minutes, and can only lift about
      15 pounds.” It appears that the ALJ credited the second statement, by
      including the sit/stand option in his finding as to residual functional
      capacity. But despite Mascio's assertion that she was limited in her
      ability to walk and lift, the ALJ found that Mascio could perform “light
      work,” which includes lifting up to 20 pounds and performing “a good
      deal of walking.” Nowhere, however, does the ALJ explain how he
      decided which of Mascio's statements to believe and which to discredit,
      other than the vague (and circular) boilerplate statement that he did
      not believe any claims of limitations beyond what he found when
      considering Mascio's residual functional capacity. The ALJ's lack of
      explanation requires remand.

Mascio, 780 F.3d at 639–40 (internal citations omitted). Here, the ALJ committed

the same error which the Fourth Circuit found problematic in Mascio. In assessing

Plaintiff’s credibility, the ALJ noted that he found Plaintiff’s testimony “regarding

her medication from Foothills and Helping Hands reduced her credibility.” (Tr. 28).

Indeed, Plaintiff changed her testimony regarding the frequency with which she

picked up her medication from Foothills. (Tr. 54–61). The ALJ discussed how

Plaintiff changed her testimony and concluded that he “did not consider the

testimony to be credible as regards the nebulizer use at the frequency alleged by the

claimant.” (Tr. 28). Yet later, when determining Plaintiff’s RFC, he gave credence

to her testimony regarding the amount that Plaintiff can lift. Although Plaintiff



                                           9
had testified that she could pick up 12–15 pounds, (Tr. 28), the medical consultants

with the State agency determined that Plaintiff could lift 50 pounds occasionally

and 25 pounds frequently, (Tr. 29). Nevertheless, the ALJ found that “with

claimant testimony and additional evidence not available at the time of the

consultant’s review, the claimant can only lift 20 pounds occasionally and 10 pounds

frequently.” (Tr. 29). And accordingly, he adopted this limitation into her RFC by

limiting Plaintiff to “light work,” which requires the ability to lift “no more than 20

pounds at a time with frequent lifting or carrying of objects weighing up to 10

pounds,” 20 C.F.R. § 404.1567(b). (Tr. 27). Therefore, the ALJ explained that he

found Plaintiff’s testimony credible regarding her lifting abilities and incredible

regarding the frequency of her nebulizer use, but he provided no explanation

regarding how he weighed Plaintiff’s testimony regarding her walking and standing

capabilities. The Court can assume that he found this testimony not credible since

he found that Plaintiff could perform light work, which includes “a good deal of

walking.” Mascio, 780 F.3d at 640 (quoting 20 C.F.R. § 416.967(b)). Other than the

ALJ’s generalized statement that he found that Plaintiff’s testimony regarding her

nebulizer usage and medication reduced her credibility, and the boilerplate

language frequently used in ALJ Social Security decisions for discounting a

claimant’s credibility,10 the Court is left to guess why the ALJ did not include an




10 This boilerplate language is the following: “After careful consideration of the
evidence, the undersigned finds that the claimant’s medically determinable
impairments could reasonably be expected to cause the alleged symptoms; however,
the claimant’s statement concerning the intensity, persistence, and limiting effects of
                                           10
additional limitation in Plaintiff’s RFC that would account for her testified-to

difficulties with standing and walking.11 This is especially true when there is some

evidence in the record that supports this. Accordingly, “[t]he ALJ’s lack of

explanation requires remand.” Mascio, 780 F.3d at 640.

IV.   CONCLUSION

      The Court remands on Plaintiff’s first allegation of error, but the ALJ should

further note Plaintiff’s other objection to his decision on remand. On remand, the

ALJ should more fully explain why Plaintiff does not need a walking and/or

standing limitation in her RFC.




these symptoms are not entirely credible for the reasons explained in this decision.”
(Tr. 28).
11 The ALJ did note in his RFC discussion that, “[i]n evaluating the opinion evidence,

the undersigned notes that none of the claimant’s treatment physicians imposed
specific functional limitations for the period involved.” (Tr. 28). Additionally, earlier
in his decision at Step Two, the ALJ noted that Dr. Girmay, found that Plaintiff’s
limitations were “moderate from a physical point of view,” (Tr. 22), and found that
Plaintiff “could walk 100 feet without difficulty,” (Tr. 24). But the ALJ did not
sufficiently link this aspect of Dr. Girmay’s opinion to his conclusion regarding
Plaintiff’s walking or standing abilities. In fact, the ALJ noted that he gave “little
weight” to Dr. Girmay’s opinion, finding that Dr. Girmay “relied quite heavily on the
subjective report of symptoms and limitations provided by the claimant, and seemed
to uncritically accept as true most, if not all, of what the claimant reported.” (Tr. 30).
In discounting Dr. Girmay’s opinion, the ALJ reasoned that “as explained elsewhere
in this decision, there exist good reasons for questioning the reliability of the
claimant’s subjective complaints.” (Id.). This is perplexing, considering that Dr.
Girmay’s opinion that Plaintiff could walk 100 feet seems to undercut Plaintiff’s
testimony regarding her walking and standing abilities and support the ALJ’s
conclusion that no walking or standing limitation was needed in the RFC. Again,
this points to the fact that the Court is left to guess at how the ALJ arrived at his
conclusion—the exact type of guesswork that this Court is prohibited from engaging
in. Patterson v. Comm'r of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017)
(admonishing ALJs to “[s]how [their] work” so that district courts can conduct
meaningful reviews of ALJ decisions).
                                           11
IT IS THEREFORE ORDERED THAT:

    1. Plaintiff’s Motion for Summary Judgment, (Doc. No. 12), is

       GRANTED;

    2. Defendant’s Motion for Summary Judgment, (Doc. No. 15), is

       DENIED;

    3. Defendant’s Consent Motion for Extension of Time, (Doc. No. 14), is

       DENIED as moot;

    4. This matter is REMANDED for a new hearing consistent with this

       Order; and

    5. The Clerk of Court is directed to close this case.


                                 Signed: March 22, 2019




                                 12
